Mr. Charles S. Embry Attorney at Law 220 North Willow, Suite 204 North Little Rock, AR 72114
Dear Mr. Embry:
The following popular name and ballot title certification amends and supersedes the certification issued on December 15, 1994, in Attorney General Opinion 94-383. Opinion 94-383 should not be relied upon, but rather is replaced by the certification herein.
Your proposed popular name and ballot title, submitted pursuant to A.C.A. § 7-9-107, are as follows:
(Popular Name)
  AN AMENDMENT TO CREATE THE ARKANSAS STATE LOTTERY; TO CREATE THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION; TO AUTHORIZE CASINO GAMBLING IN PULASKI COUNTY, GARLAND COUNTY, BENTON COUNTY, MILLER COUNTY, AND CRITTENDEN COUNTY WITH THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION ISSUING A TOTAL OF EIGHT (8) CASINO GAMBLING PERMITS FOR CASINO GAMBLING IN THESE COUNTIES; PROVIDING THAT CERTAIN REVENUES GENERATED FROM THE SALE OF LOTTERY TICKETS SHALL BE APPROPRIATED BY THE GENERAL ASSEMBLY FOR THE ARKANSAS PUBLIC SCHOOL DISTRICTS AND IMPOSING SPECIAL TAXES ON ALL CASINOS SAID REVENUE BEING ALSO APPROPRIATED FOR THE ARKANSAS PUBLIC SCHOOL DISTRICTS
(Ballot Title)
  A PROPOSED AMENDMENT TO THE ARKANSAS CONSTITUTION FOR THE CREATION OF THE ARKANSAS LOTTERY TO BE CONDUCTED BY THE STATE OR ENTITIES THAT THE GENERAL ASSEMBLY SHALL BY LEGISLATION EMPOWER; FOR THE CREATION OF THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION CONSISTING OF NINE (9) MEMBERS APPOINTED BY THE GOVERNOR WITH THE ADVICE AND CONSENT OF A MAJORITY OF THE SENATE IN REGULAR OR SPECIAL SESSION SAID COMMISSION TO ADMINISTER THE LOTTERY AND CASINO GAMBLING ACTIVITIES SET FORTH HEREIN; PROVIDING THAT HORSE RACING AND GREYHOUND RACING SHALL NOT BE SUBJECT OT PROVISIONS OF THIS AMENDMENT TO THE EXTENT THAT PRIOR LEGISLATION OR AMENDMENTS MAY CONFLICT; AUTHORIZING THE GENERAL ASSEMBLY TO ESTABLISH THE TERMS OF OFFICE OF THE MEMBERS OF THE COMMISSION; ESTABLISHING CERTAIN DUTIES AND RESPONSIBILITIES OF THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION AND AUTHORIZING THE GENERAL ASSEMBLY TO ENACT LEGISLATION DETAILING THE POWERS AND THE DUTIES OF THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION WHICH MAY NOT BE ENUMERATED HEREIN; DIRECTING THAT FIFTY (50%) OF NET REVENUE FROM THE LOTTERY TICKET SALES SHALL BE RETAINED BY THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION FOR PRIZES AND AWARDS TO WINNERS OF SAID LOTTERY; REQUIRING THAT THE REMAINING FIFTY (50%) OF SAID REVENUES BE DEPOSITED INTO THE STATE'S GENERAL FUND AND BE APPROPRIATED FOR THE ARKANSAS PUBLIC SCHOOL DISTRICTS; PERMITTING THE GENERAL ASSEMBLY TO AUTHORIZE COMPENSATION TO ENTITIES WHO SHALL RETAIL LOTTERY TICKETS; FOR THE ESTABLISHMENT AND REGULATION OF EIGHT (8) CASINOS BY THE GENERAL ASSEMBLY AND THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION: TWO (2) CASINOS IN BEING IN PULASKI COUNTY, TWO (2) CASINOS BEING IN GARLAND COUNTY, ONE (1) CASINO IN BENTON COUNTY, ONE (1) CASINO IN MILLER COUNTY, TWO (2) CASINOS BEING IN CRITTENDEN COUNTY; FOR AUTHORITY OF THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION TO ISSUE A TOTAL OF EIGHT (8) CASINO GAMBLING PERMITS; AMENDING AMENDMENT 46 OF THIS CONSTITUTION TO PERMIT OAKLAWN THOROUGHBRED RACETRACK AND SOUTHLAND GREYHOUND RACETRACK TO APPLY FOR A CASINO GAMBLING PERMIT AND TO CONDUCT CASINO STYLE GAMBLING SHOULD THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION AWARD THE ENTITIES A CASINO GAMBLING PERMIT; FOR THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION TO SOLICIT BIDS AND OR PROPOSALS FROM PERSONS, CORPORATIONS, ENTITIES OR OTHERS TO OPERATE CASINO GAMBLING IN THESE COUNTIES AND DIRECTING THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION TO AWARD SAID GAMBLING PERMITS ACCORDING TO CRITERIA ESTABLISHED BY THE COMMISSION AND THE GENERAL ASSEMBLY; LIMITING THE SALE, TRANSFER OR SURRENDER OF ANY CASINO GAMBLING PERMIT ISSUED BY THE COMMISSION; FOR THE IMPOSITION OF A SPECIAL TAX BY THE GENERAL ASSEMBLY UPON SAID CASINOS REQUIRING THAT ALL REVENUES GENERATED BY THE SPECIAL TAXES IMPOSED HEREIN SHALL BE DEPOSITED INTO THE GENERAL FUND OF THE STATE AND THEREFROM APPROPRIATED TO THE ARKANSAS PUBLIC SCHOOL DISTRICTS; PROHIBITING THE IMPOSITION OF ANY AND ALL TAXES OR OTHER FEES BY COUNTIES OR MUNICIPALITIES IN WHICH THE CASINOS ARE LOCATED OR THE PLACES WHERE LOTTERY TICKETS OR ITEMS ARE SOLD; DIRECTING THE GENERAL ASSEMBLY TO IMPLEMENT ALL PROVISIONS OF THIS AMENDMENT WITH RESPECT TO THE STATE LOTTERY, CASINO GAMBLING AND THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION; REPEALING ALL CONSTITUTIONAL PROVISIONS AND LAWS TO THE EXTENT THEY CONFLICT WITH THE AMENDMENT; DECLARING THE PROVISIONS OF THIS AMENDMENT SEVERABLE; PROVIDING THIS AMENDMENT EFFECTIVE AND OPERATIVE UPON THE APPROVAL OF THE VOTERS; AND FOR ALL OTHER PURPOSES.
The Attorney General is required, pursuant to Section 7-9-107, to approve and certify the popular name and ballot title of all proposed initiative and referendum acts or amendments before the petitions are circulated for signature. The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, or if the proposed popular name and ballot title are sufficiently misleading, the entire petition may be rejected.
Section 7-9-107 neither requires nor authorizes this office to make legal determinations concerning the merits of the act or amendment or likelihood that it will accomplish its stated objective. Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of your proposed amendment.
The purpose of my review and certification is to insure that the popular name and ballot title honestly, intelligently, and fairly set forth the purpose of the proposed amendment. See ArkansasWomen's Political Caucus v. Riviere, 282 Ark. 463, 466,677 S.W.2d 846 (1984). The popular name is primarily a useful legislative device. Pafford v. Hall, 217 Ark. 734,233 S.W.2d 72 (1950). It need not contain detailed information or include exceptions which might be required of a ballot title, but it must not be misleading or give partisan coloring to the merit of the proposal. Chaney v. Bryant, 259 Ark. 294, 532 S.W.2d 741
(1976); Moore v. Hall, 229 Ark. 411, 316 S.W.2d 207 (1958). The popular name is to be considered together with the ballot title in determining its sufficiency. Id.
A ballot title must include an impartial summary of the proposed amendment which will give the voter a fair understanding of the issues presented. Hoban v. Hall, 229 Ark. 416, 417,316 S.W.2d 185 (1958); Becker v. Riviere, 270 Ark. 219, 223, 226,604 S.W.2d 555 (1980). According to the court, if information omitted from the ballot title is an "essential fact which would give the voter serious ground for reflection, it must be disclosed."Bailey v. McCuen, 318 Ark. 277, 285, ___ S.W.2d ___ (1994),citing Finn v. McMuen, 303 Ark. 418, 798 S.W.2d 34 (1990),Gaines v. McCuen, 296 Ark. 513, 758 S.W.2d 403 (1988), Hobanv. Hall, supra, and Walton v. McDonald, 192 Ark. 1155,97 S.W.2d 81 (1936). It has been stated that the ballot title must be: 1) intelligible, 2) honest, and 3) impartial. Becker v.McCuen, 303 Ark. 482, 798 S.W.2d 71 (1990), citing Leigh v.Hall, 232 Ark. 558, 339 S.W.2d 104 (1960).
Applying the above precepts, it is my conclusion that a more suitable, complete, and correct popular name and ballot title should be substituted for those proposed. The following is hereby certified in order to insure that, when construed together, the popular name and ballot title accurately set forth the purpose of the proposed amendment:
(Popular Name)
  AN AMENDMENT TO CREATE A STATE LOTTERY AND TO AUTHORIZE CASINO GAMBLING IN THE COUNTIES OF PULASKI, GARLAND, BENTON, MILLER, AND CRITTENDEN
(Ballot Title)
  AN AMENDMENT TO THE ARKANSAS CONSTITUTION AMENDING ARTICLE 19, SECTION 14 (WHICH CURRENTLY PROHIBITS LOTTERIES AND THE SALE OF LOTTERY TICKETS) TO CREATE A STATE OWNED AND OPERATED LOTTERY AND TO AUTHORIZE THE SALE WITHIN THIS STATE OF ONLY THOSE LOTTERY TICKETS ISSUED BY THE STATE OF ARKANSAS; AUTHORIZING THE ISSUANCE OF A MAXIMUM OF EIGHT (8) CASINO GAMBLING PERMITS FOR THE OPERATION OF EIGHT (8) CASINOS AS FOLLOWS: TWO (2) CASINOS AUTHORIZED IN PULASKI COUNTY, TWO (2) IN GARLAND COUNTY, ONE (1) IN BENTON COUNTY, ONE (1) IN MILLER COUNTY, AND TWO (2) IN CRITTENDEN COUNTY; SPECIFICALLY AUTHORIZING THE RACETRACKS IN GARLAND COUNTY AND CRITTENDEN COUNTY TO APPLY FOR CASINO GAMBLING PERMITS, AND AMENDING AMENDMENT 46 TO THE ARKANSAS CONSTITUTION TO PERMIT CASINO GAMBLING SHOULD EITHER RACETRACK RECEIVE A PERMIT; PROVIDING THAT THE STATE LOTTERY AND THE CASINOS SHALL BE UNDER THE JURISDICTION AND REGULATORY AUTHORITY OF THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION, ALSO CREATED HEREIN, COMPOSED OF NINE (9) MEMBERS NOMINATED BY THE GOVERNOR AND CONFIRMED BY A MAJORITY OF THE ARKANSAS SENATE, WHOSE TERMS, SALARIES AND BENEFITS SHALL BE DETERMINED BY THE GENERAL ASSEMBLY; PROVIDING FOR ONE (1) EXECUTIVE DIRECTOR OF THE COMMISSION; PROVIDING THAT EACH COMMISSIONER AND THE EXECUTIVE DIRECTOR SHALL BE SUBJECT TO REMOVAL IN ACCORDANCE WITH THE IMPEACHMENT PROVISIONS OF ARTICLE 15 OF THE ARKANSAS CONSTITUTION; AUTHORIZING THE GOVERNOR TO FILL VACANCIES ON THE COMMISSION OR IN THE EXECUTIVE DIRECTOR POSITION; DIRECTING THE GENERAL ASSEMBLY TO ENACT LAWS AND/OR PROMULGATE RULES AND REGULATIONS, WITHIN SIXTY (60) DAYS OF PASSAGE OF THE AMENDMENT, TO IMPLEMENT THE LOTTERY AND TO GOVERN DUTIES AND POWERS OF THE COMMISSION AND QUALIFICATIONS OF COMMISSIONERS AND THE EXECUTIVE DIRECTOR, PROVIDED THAT COMMISSIONERS SHALL MEET ALL REQUIREMENTS OF ARTICLE 6 OF THE ARKANSAS CONSTITUTION AS IT PERTAINS TO EXECUTIVE BRANCH OFFICES; PROVIDING THAT THE COMMISSION SHALL HAVE AUTHORITY TO GOVERN THE CONDUCT OF THE LOTTERY; DIRECTING THE GENERAL ASSEMBLY TO APPROPRIATE OPERATING FUNDS FOR THE COMMISSION UNTIL CASINO GAMBLING BEGINS, AT WHICH TIME SUCH OPERATING FUNDS WILL BE DERIVED FROM A ONE PERCENT (1%) TAX ON EACH CASINO'S GROSS RECEIPTS; DIRECTING THE COMMISSION TO AWARD CASINO GAMBLING PERMITS TO ONLY THOSE PERSONS, CORPORATIONS, OR ENTITIES WHO DEMONSTRATE FINANCIAL STABILITY AND THE ABILITY TO GENERATE SUBSTANTIAL REVENUE FOR THE STATE, AND WHO MEET ANY OTHER CRITERIA SET BY THE COMMISSION OR THE GENERAL ASSEMBLY; REQUIRING THE COMMISSION'S PERMISSION FOR THE SALE, TRANSFER OR ASSIGNMENT OF ANY CASINO GAMBLING PERMIT; PROVIDING THAT AUTHORIZED CASINO GAMBLING ACTIVITIES, AS DETERMINED BY THE GENERAL ASSEMBLY, SHALL INCLUDE CARD GAMES, ROULETTE, CRAPS, POKER, SLOT MACHINES AND ELECTRONIC GAMES OF CHANCE; PROHIBITING PERSONS UNDER AGE TWENTY-ONE (21) FROM PARTICIPATING IN CASINO GAMBLING ACTIVITIES; AUTHORIZING EACH CASINO TO CONDUCT CASINO GAMBLING TWENTY-FOUR (24) HOURS A CALENDER DAY; DIRECTING THE STATE ALCOHOLIC BEVERAGE CONTROL BOARD TO ISSUE APPROPRIATE LICENSES TO EACH CASINO FOR THE SALE OR COMPLIMENTARY DISTRIBUTION OF ALCOHOLIC BEVERAGES DURING THE TWENTY-FOUR (24) HOURS THAT EACH CASINO IS AUTHORIZED TO OPERATE; PROVIDING FOR THE ALLOCATION OF LOTTERY AND CASINO GAMBLING REVENUES AS FOLLOWS: REVENUES GENERATED FROM A FIVE PERCENT (5%) TAX IMPOSED HEREIN ON THE GROSS RECEIPTS OF EACH CASINO SHALL BE DEPOSITED BY THE COMMISSION INTO THE GENERAL FUND OF THE STATE AND APPROPRIATED FOR THE ARKANSAS PUBLIC SCHOOL DISTRICTS; FIFTY PERCENT (50%) OF THE REVENUE FROM LOTTERY TICKET SALES SHALL BE AWARDED BY THE COMMISSION TO LOTTERY WINNERS; AND THE REMAINING FIFTY PERCENT (50%), LESS ANY COMPENSATION AUTHORIZED BY THE GENERAL ASSEMBLY FOR THOSE WHO RETAIL LOTTERY TICKETS, SHALL BE DEPOSITED INTO THE STATE'S GENERAL FUND AND APPROPRIATED FOR THE ARKANSAS PUBLIC SCHOOL DISTRICTS; DIRECTING THE GENERAL ASSEMBLY TO ENACT LEGISLATION DEALING WITH ALL MATTERS NOT ENUMERATED HEREIN; REPEALING ALL CONSTITUTIONAL PROVISIONS AND LAWS IN CONFLICT WITH THE AMENDMENT; DECLARING THE PROVISIONS OF THE AMENDMENT SEVERABLE; MAKING THE AMENDMENT EFFECTIVE UPON PASSAGE.
Pursuant to A.C.A. § 7-9-108(c), instructions to canvassers and signers are enclosed herewith.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh